Citation Nr: 0722088	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-05 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an acquired 
cervical spine disability.

2.  Entitlement to service connection for an acquired back 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1995 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO.

By a December 2004 action, the Board remanded this case for 
further development.  The required development has been 
accomplished, and the case has been returned to the Board for 
further consideration. 

The Board notes that an issue of service connection for 
headaches had also been developed by the RO for this appeal.  
However, that issue was resolved by an August 2006 decision 
wherein the RO granted service connection for headaches.

(The decision below addresses the claim of service connection 
for a cervical spine disability.  Consideration of the claim 
of service connection for a back disability is deferred 
pending completion of the development sought in the REMAND 
that follows the decision below.)
   

FINDING OF FACT

The veteran does not have a disability of the cervical spine.


CONCLUSION OF LAW

The veteran does not have a cervical spine disability that is 
attributable to disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  


In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in March 2001, 
prior to the RO's June 2001 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
or to send the evidence himself.  To the extent the 2001 
letter was deficient in any respect, another letter was 
provided to the veteran in January 2005, which again informed 
him of the information and evidence needed to substantiate 
his claim and of the responsibilities he and VA shared in 
developing the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its June 2001 decision 
on his claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

Moreover, the November 2006 supplemental statement of the 
case provided the veteran information as to the criteria for 
establishing a rating and an effective date in connection 
with his appeal, and this was accompanied by a readjudication 
of his claims.




B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claims for service connection for cervical, 
thoracic, and lumbar spinal disorders during January 2001, 
May 2005, and July 2006.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran was treated during service for complaints of neck 
pain.  A chronic disability, was not, however, diagnosed 
during service.  The question, then, is whether the veteran 
now has a chronic cervical spine disability that is related 
to his in-service complaints.  For the reasons given below, 
the Board concludes he does not. 

At a January 2001 VA examination of his cervical spine by Dr. 
E.R.M, the veteran reported that his neck was tender, but his 
primary complaint was occipital headaches.  The doctor's 
diagnosis was cervical spine pain, without objective findings 
on physical examination.  

The record contains treatment reports from the veteran's 
private chiropractor, Dr. T.J.F., from January 2002 to March 
2002.  An April 2002 summary letter from Dr. T.J.F. indicates 
that he had treated the veteran 14 years ago (about 1988 and 
before the veteran entered service in January 1995) for a 
spinal condition that, in his opinion, was exacerbated by 
heavy lifting that the veteran performed in service.  The 
veteran reported that he had a good recovery from his prior 
condition until it was exacerbated in service.  He diagnosed 
that the veteran had a sprain/strain of the cervical spine, 
causing cervicalgia and subluxipital headaches.  

At a May 2005 VA examination of the veteran's back and 
cervical spine by Dr. J.W.W., the veteran complained of pain 
in his back from the base of the cervical spine down to the 
mid portion of his back, and less in the low back area.  He 
attributed his back problem to an incident in service when he 
was taking some supplies up a ladder to the main deck of his 
ship, twisted his back, and experienced sharp pain.  The 
doctor noted that x-rays of the cervical spine from January 
2001 were reported as being normal.  He opined that it was as 
likely as not that the veteran's present symptomatology was 
service related.   He did not, however, render a diagnosis 
concerning the cervical spine.  Rather, the only diagnosis 
provided concerned the thoracic spine.

A VA doctor, Dr. C.A.L., reviewed the claims file during July 
2006 for rendering opinions, including review of the x-ray 
data.  She concluded that there was no evidence of cervical 
spine disease, and therefore no diagnosis or opinion was 
provided.  X-ray data from January 2001 showed a normal 
cervical spine.  X-ray data from May 2005 revealed no focal 
abnormality of the cervical spine.


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In this case, the evidence concluding the veteran does not 
have a current cervical spine disorder is more probative than 
the favorable evidence.  The only diagnosis of record is from 
Dr. T.J.F., who concluded in 2002 that the veteran has 
chronic cervical sprain/strain causing cervicalgia.  
Cervicalgia is simply another word for pain, and pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 
fact is that despite Dr. T.J.F.'s conclusion, there is no 
objective evidence of an underlying cervical spine condition 
to account for the veteran's complaints.  The more recent VA 
evaluations of the veteran's cervical spine based on x-rays 
taken in 2001 and 2005.  Dr. T.J.F., on the other hand, 
provided no rationale for the diagnosis and discussed no 
medical testing that supported his conclusion.  

As for the 2005 VA examiner's conclusion that the veteran's 
symptoms are likely due to service, service connection is not 
granted for symptoms alone, but for chronic medical 
disorders.  That examiner did not diagnose a cervical spine 
disorder, so the opinion has no probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Although the Board is sympathetic to his complaints of neck 
pain, the medical evidence does not show that he has a 
chronic disability, other than headaches for which he has 
already been granted service connection.

Therefore, inasmuch as there is no persuasive medical 
evidence that the veteran suffers from a current disability 
of the cervical spine, his claim of service connection must 
be denied.  The Board has considered resolving reasonable 
doubt in his favor, but the evidence favorable to his claim 
is simply not as persuasive as the negative evidence, so the 
evidence is not in equipoise.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

For veterans of war or who served in active military service 
after December 31, 1946, each such veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  VA General Counsel has made it 
clear that there must be clear and unmistakable evidence 
showing both pre-existence of the disorder and no aggravation 
in order to overcome the presumption of soundness.  
VAOPGCPREC 3-2003 (July 16, 2003). 

In the report of a January 2001 VA examination of the 
veteran's spine, the examiner, in pertinent part, diagnosed 
the veteran with old Scheuermann's disease of the lumbar and 
thoracic spines.  In July 2006 a VA physician, Dr C.A.L., 
reviewed the claims file in order to render opinions based on 
prior examinations and x-rays.  In pertinent part, this 
examiner opined that the veteran's thoracolumbar strain due 
to Scheuermann's disease was not caused by or a result of 
military service, nor was this condition aggravated by 
military service.  No rationale was provided for this 
opinion.

As noted above, in order to rebut the presumption of 
soundness, the Board must consider whether there is clear and 
unmistakable evidence showing both pre-existence of the 
disorder and no aggravation.  In view of this higher 
evidentiary burden, the Board finds that a remand is 
necessary in order to obtain further medical opinion.  The 
fact is that a bare conclusion by the VA examiner that the 
veteran's condition was not aggravated is not sufficient in 
light of the multitude of in-service complaints.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Forward the claims file to the same 
VA medical specialist who provided the 
opinion in 2006, or to another examiner 
if that individual is not available. The 
examiner's report must specifically note 
that the claims file was reviewed, 
including the veteran's SMRs.  An opinion 
must be provided as to whether the 
veteran's Scheuermann's disease was 
aggravated during service.  A detailed 
rationale for the opinion must be 
provided. 

2.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.



After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 



 Department of Veterans Affairs


